Citation Nr: 1037524	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  10-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and a 
depressive disorder.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1982 to December 
1982, and from February 1984 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In that decision the RO denied 
service connection for an acquired psychiatric disorder of PTSD, 
and denied a claim for TDIU.  

A prior final decision has previously addressed service 
connection for an acquired psychiatric disorder.  In a March 2002 
rating decision the RO denied service connection, for an acquired 
depressive disorder.  The Veteran failed to perfect an appeal 
from the March 2002 rating decision and it became final.  

Thus, although the RO's July 2009 rating decision denied the 
acquired psychiatric disorder service connection claim on the 
merits, before reaching the underlying claim of entitlement to 
service connection, the Board must first determine that new and 
material evidence has been received in order to establish its 
jurisdiction to review the merits of the previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Notably, regarding the underlying claim for service connection, 
when a claimant makes a claim for a specific psychiatric 
disorder, the claimant is seeking service connection for an 
acquired psychiatric disability manifested by psychiatric 
symptoms, regardless of how those symptoms are diagnosed or 
labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Veteran's claimed psychiatric disorder has been variously 
diagnosed, including as depressive disorder; anxiety disorder; 
and PTSD.

In the decision below, the Board reopens the acquired psychiatric 
disorder claim. Then, the issues of entitlement to service 
connection for an acquired psychiatric disorder including PTSD 
and depressive disorder, as well as the TDIU issue, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied a claim for 
service connection for an acquired psychiatric disability 
identified then as depressive disorder, on the basis that a 
depressive disorder was not shown in service and there was no 
evidence linking a current depressive disorder to service.  The 
Veteran was notified of the decision and of his appellate rights.  
However, he did not initiate an appeal.
 
2.  The evidence received since the March 2002 rating decision is 
new, relevant, and relates to an unestablished fact necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder.


CONCLUSIONS OF LAW
 
1.  The RO's March 2002 rating decision that denied service 
connection for an acquired psychiatric disorder identified then 
as depressive disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence received since the March 2002 rating decision is 
new and material; and the requirements to reopen the Veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD and a depressive disorder, have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA. See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that the 
Secretary of VA look at the bases for the denial in the prior 
decision and to provide the appellant with a notice letter that 
describes what evidence would be necessary to substantiate the 
unestablished element(s) required to award service connection.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006). The claimant must 
also be notified of what constitutes both "new" and "material" 
evidence pertaining to the unestablished elements in order to 
reopen the previously denied claim.  Id.

The VCAA is not applicable if further assistance would not aid 
the appellant in substantiating the claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (VA 
Secretary not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's favorable 
decision to the extent of reopening the claim for service 
connection, further assistance is unnecessary to aid the 
appellant in substantiating the reopening of his claim on appeal.

The underlying claim for service connection shall be remanded to 
the RO.  Any deficiencies as to notice on the underlying claim 
shall be addressed by the RO at that time.

II.  Claim to Reopen Based on New and Material Evidence

Underlying the claim to reopen on appeal, the Veteran essentially 
claims entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and a depressive disorder.

Prior to the current appeal, the RO previously denied service 
connection for the claimed acquired psychiatric disorder in a 
rating decision dated in March 2002.  A claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision; and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c).

If not perfected within the allowed time period, rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).

The prior rating decision in March 2002 became final because the 
appellant failed to perfect a timely appeal from that rating 
decision.  38 U.S.C.A. § 7105(b) and (c). Thus, there is a prior 
final decision on this matter.  Therefore, before reaching the 
underlying claim of entitlement to service connection, the Board 
must first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review the 
merits of the previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claim on its merits. Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to 
reopen, "new" evidence is defined as evidence not previously 
submitted to agency decision makers; and "material" evidence is 
defined as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 38 C.F.R. § 3.156.

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Here the last 
final decision is the March 2002 rating decision.  To address the 
question of whether such evidence has been received since then, 
it is important to be aware of what evidence would be material in 
this case in which the underlying claim essentially is to 
establish entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and depressive disorder.

Basically, entitlement to service connection requires medical 
evidence of a disability, which is the result of disease or 
injury incurred in or aggravated by service; or which is 
proximately due to or the result of a service connected disease 
or injury. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310 (2009).  

Notably, there are diagnoses of acquired psychiatric disabilities 
identified as polysubstance abuse/dependence.  The law prohibits 
a grant of direct service connection for drug or alcohol abuse on 
the basis of incurrence or aggravation in the line of duty during 
service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 
(1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 
(1998).  However, a veteran may be granted service connection for 
an alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  In order to 
qualify for service connection, the Veteran must establish, by 
clear medical evidence, that an alcohol or drug abuse disability 
is secondary to or is caused by a primary service-connected 
disorder, and that it is not due to willful wrongdoing.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).

If the claimed acquired psychiatric disorder is PTSD, then a 
grant of service connection requires that other criteria must be 
met pursuant to 38 C.F.R. 
§ 3.304(f).  Service connection for the acquired psychiatric 
disorder PTSD specifically requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between the Veteran's current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

VA is required to first review for its newness and materiality 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  The underlying service connection issue on 
appeal here does not amount to a new claim following the March 
2002 decision, because the Veteran's underlying claim may not be 
limited to a specific psychiatric diagnosis such as PTSD or 
depressive disorder.

This is because the underlying claim is for any mental disability 
that may reasonably be encompassed by several factors including 
the Veteran's description of the claim and symptoms, and other 
information including diagnoses.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Otherwise, the Veteran would be forced to 
continually file new claims as medical evidence is developed 
during the initial claim.  Id at 8.  Thus, in this case, the last 
final disallowance with respect to the new and material claim on 
appeal here, was the March 2002 rating decision, which denied 
service connection on the basis that a depressive disorder was 
not shown in service and that there was no evidence linking a 
then current depressive disorder to service.  

Evidence received after the March 2002 rating decision is 
presumed credible for the purposes of reopening a claim unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
 
As previously indicated, in the March 2002 rating decision the RO 
denied service connection for an acquired psychiatric disorder on 
the basis that service treatment records were negative for any 
indication of a nervous disorder and that there was no evidence 
linking a current depressive disorder to service.  
 
Overall then, the Board must evaluate the evidence available at 
the time of the March 2002 rating decision, in comparison with 
evidence since then, to determine whether new and material 
evidence has been received since that rating decision.  The 
question is whether evidence received that was not previously 
submitted to agency decision makers at the time of the March 2002 
rating decision, relates to an unestablished fact necessary to 
substantiate the claim for service connection for an acquired 
psychiatric disorder; and is neither cumulative nor redundant of 
the evidence of record at the time of the March 2002 denial, and 
also raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. 
§ 3.156.

Basically, that would include any evidence relating to the 
unestablished facts: a diagnosis of an acquired psychiatric 
disorder not diagnosed at the time of the March 2002 rating 
decision, to include a confirmed diagnosis of PTSD; as well as 
evidence linking such new diagnosis to service, to include such 
evidence pertaining to PTSD meeting criteria under 38 C.F.R. § 
3.304(f).  This would include any evidence pertaining to the 
claimed stressors that form the basis for the claimed PTSD.

The evidence available at the time of the March 2002 rating 
decision included service treatment records; VA and private 
treatment records dated from 1998 to 2001; and VA examination 
reports dated in May 2001, including for psychiatric disorder.  
None of that evidence contains a diagnosis of an acquired 
psychiatric disorder of PTSD; or of any acquired psychiatric 
disorder other than depressive disorder, alcohol dependence, and 
cocaine and marijuana abuse.  Nor do records on file in March 
2002 contain evidence pertaining to stressors in the sense that 
the Veteran had not yet given reports of any episodes amounting 
to the claimed stressors.
 
The evidence received since the March 2002 rating decision 
includes, in relevant part, the report of an October 2003 VA 
examination for PTSD; and private and VA medical records dated 
through September 2005.  These medical records contain diagnoses 
of acquired psychiatric disorders, including PTSD, depressive 
disorder, severe recurrent major depression with psychotic 
features, alcohol abuse, anxiety disorder not otherwise 
specified, and severe major depression; and evidence of 
psychiatric symptomatology otherwise described, including 
evidence of different symptoms attributed to PTSD.  Private and 
VA treatment records, and statements from the Veteran, added to 
the claims files since March 2002 also include information 
pertaining to asserted stressors associated with the claimed 
PTSD.

This evidence received since the March 2002 rating decision 
pertaining to acquired psychiatric diagnoses and symptomatology, 
particularly as to PTSD, was not available at the time of the 
March 2002 rating decision; and relates to unestablished facts 
necessary to substantiate the claim: a diagnosis of an acquired 
psychiatric disorder-other than depressive disorder-variously 
diagnosed, as described above.  The records received since March 
2002 also contain new evidence regarding stressors, which was not 
available at the time of that rating decision.  
 
That evidence is neither cumulative nor redundant of the evidence 
of record at the time of the March 2002 denial; and also raises a 
reasonable possibility of substantiating the claim as the 
evidence now meets a criterion as to a diagnosis of an acquired 
psychiatric disorder of PTSD.  See 38 C.F.R. § 3.156.
 
Accordingly, the Board finds that the evidence received after the 
March 2002 rating decision is new and material and serves to 
reopen the claim for service connection for an acquired 
psychiatric disorder to include PTSD.  Therefore, the Veteran's 
previously denied claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 
§ 3.156(a) (2009).

Having determined that new and material evidence has been added 
to the record, the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder to include PTSD 
and depressive disorder is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
Veteran is required to comply with the duty to assist.  This is 
detailed in the REMAND below.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD and depressive disorder, is reopened.  To this 
extent, the appeal is granted.


REMAND

In light of the Board's decision reopening service connection for 
an acquired psychiatric disorder, to include PTSD and depressive 
disorder, a remand of the underlying service connection claim is 
necessary to accord the AOJ an opportunity to adjudicate the 
issue on a de novo basis.  Also, for the reasons discussed below, 
a remand is necessary for purposes of further development with 
respect to the underlying claim.

There is evidence of a present acquired psychiatric disorder, 
which has been variously identified to include PTSD, as well as 
anxiety, severe depression, and polysubstance abuse.  There is 
evidence indicating that the diagnosed PTSD may be associated 
with incidents of service, including incidents involving actions 
equivalent to personal assault.  

Private treatment records and statements from the Veteran show 
that he has reported exposure to stressful events in service.  A 
March 2003 report of private evaluation shows the Veteran 
reported that during service, while in the Third Battalion First 
Marine Division at its home base in Camp Pendleton, California, 
he witnessed the wounding and death of soldiers during drills 
with live fire, with perceived threat to his life or physical 
integrity; and exposure/witness to accidents and explosions.  

He reported that he witnessed a soldier friend die during a 
convoy accident, resulting in the soldier's chest and insides 
being exposed; and that he witnessed an explosion in an armory 
that killed one or more soldiers, with body parts coming out of 
broken windows.  Based on examination of the Veteran in 
connection with the reported stressors, the examiner at that time 
diagnosed PTSD, chronic major depression, and anxiety, not 
otherwise specified.  

In statements submitted in May 2009, the Veteran again reported 
stressors at Camp Pendleton involving his witness of the death of 
a fellow Marine in a vehicle accident in which the Marine fell 
down a cliff with his vehicle; and the death of two Marines when 
an armory explosion killed them and mutilated their bodies.

In statements submitted in May 2009, the Veteran also reported 
that he was deployed to the far east on several missions between 
1982 and 1986; and that while fighting guerillas in the 
Philippines, several of his friends in service, as well as 
civilians, were killed or injured.  

In statements submitted in May 2009, the Veteran also reported 
stressors suggesting that he was the victim of multiple personal 
assaults by others.  He reported that he "was so badly treated 
in service that" he "became very ill of his nerves."  He 
indicated that this treatment occurred in 1985 while assigned to 
the Third Battalion First Marine Division.  He reported such 
stressors as "bloody fights" going on every day.  He further 
stated that every day there was violence from the commanding 
officers to basic Marines.  

Review of service treatment records tend to provide some support 
the Veteran's statements regarding the claimed stressors of 
involvement or witnessing bloody fights going on every day, and 
frequent violence from commanding officers to basic Marines.  A 
July 1984 service treatment report shows that the Veteran was 
treated for a lip injury received the night before.  He reported 
that his lower lip was grabbed and stretched and pulled during a 
fight.  A February 1986 medical board report shows that in 
December 1985 the Veteran had been in an altercation and was 
treated for an injury resulting in a fracture of the head of the 
fifth metacarpal on the right, associated with a human tooth 
laceration.  

In sum, the claims file contains service treatment records 
reflecting the Veteran's assertion that, in addition to other 
types of stressors, his PTSD is based in part on in-service 
stressors such as "bloody fights" going on every day, and 
violence frequently perpetrated on basic Marines by commanding 
officers.  Such stressors are consistent with stressors involving  
personal assaults.  

The Veteran must be notified of specific evidentiary rules which 
apply to the development of PTSD claims for which the claimed 
stressor involves the Veteran being the victim of an in-service 
personal assault.  If, as in this case, the PTSD claim is based 
in any part on an in-service personal assault, VA cannot deny the 
claim without first (1) advising the claimant that evidence from 
sources other than the Veteran's service resources or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor, and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence, as mandated under the provisions of 38 C.F.R. § 
3.304(f) pertaining to PTSD claims based on an assault stressor.  
See 38 C.F.R. 
§ 3.304(f)(4) (2009).

If a PTSD claim is based on personal assault in service, evidence 
from sources other than the Veteran's records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; rape crisis centers and pregnancy tests 
or tests for sexually transmitted diseases, in the case of sexual 
assault; and statements from family members, roommates, fellow 
service members, or clergy.  See 38 C.F.R. 
§ 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
relevant evidence that may also be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited to: 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

Pertinent provisions of Manual M21-1MR (Formerly Manual M21- 1) 
specifically address the types of documentation that may be used 
to corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR, IV.ii.1.D.17.g 
and III.iv.4.H.30.b; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  38 C.F.R. § 3.304(f)(4).

Furthermore, VA must make all reasonable efforts to obtain the 
relevant evidence. 38 C.F.R. § 3.159(c).  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

The Veteran has not been provided the type of understandable 
notice provided in VA Form 21-0781a.  The AOJ should send the 
appellant a VA Form 21-0781a, and request that the Veteran 
complete that form.  

Additionally, the Veteran has reported as stressors that, while a 
member of Third Battalion First Marine Division at Camp 
Pendleton, California, he was witness to a vehicular accident 
involving a vehicle falling off a cliff killing a fellow soldier, 
and an explosion of an armory killing two soldiers.  Both of 
these incidents reportedly occurred during the Veteran's period 
of active service from February 1984 and March 1986, and in a May 
2009 statement the Veteran indicated that the date of 
injury/death was in 1985.  Both of these types of incidents are 
of a magnitude for a domestic base, particularly the armory 
explosion, that they may have resulted in extensive documentation 
that may be discoverable without a narrow time frame delimitation 
of the search parameters.  

Based on the foregoing, and since the information and evidence of 
record does not contain sufficient competent medical evidence of 
a nexus to decide the claim, a medical examination with pertinent 
opinion is necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).

The Veteran is also claiming entitlement to TDIU.  The 
development regarding the claimed acquired psychiatric disorder 
could affect the claim for a grant of TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Thus, the Board's 
resolution of the TDIU claim at present would be premature.  A 
determination regarding the TDIU claim must be adjudicated in 
connection with the other claim on appeal.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:


1.  First, ask the Veteran to provide 
information as to the dates of any treatment 
received since September 2005 for any 
psychiatric conditions; and to ask him to 
furnish signed authorizations for the release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical records 
(not already in the claims folder) from all 
sources should be requested.  All records 
obtained should be added to the claims 
folder.

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009).

2.  In accordance with the provisions of M21-
1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b, the 
AOJ should send the Veteran an appropriate 
stressor development letter.  The appellant 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).   All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the 
notification to the Veteran.

The AOJ should also send the appellant a new 
VA Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request that he complete 
it with as much specificity as possible with 
respect to dates and locations, describing 
the asserted trauma-related episodes.  

The AOJ should inform the appellant that if 
he fails to return any form that would 
provide details regarding the inservice 
stressor events or fails to provide 
information useful to verifying this event, 
VA will have no choice but to proceed to 
decide the case based on the evidence of 
record.  An appropriate period of time should 
be allowed for the Veteran to respond and/or 
submit additional evidence.  

3.  Through all appropriate means, including 
query submissions to U.S. Army and Joint 
Services Records Research Center (JSRRC) and 
Marine Corps or National Archives and Records 
Administration (NARA), the AOJ should attempt 
to verify any reported stressor episodes that 
the Veteran reports with sufficient 
specificity to enable a searchable request.  
The AOJ should nevertheless use all 
appropriate means as stated above and attempt 
to verify the Veteran's reported episodes 
while a member of Third Battalion First 
Marine Division at Camp Pendleton, 
California, when he was witness to a 
vehicular accident involving a vehicle 
falling off a cliff killing a fellow soldier, 
and to an explosion of an armory that killed 
two soldiers.

4.  Thereafter, schedule the Veteran for VA 
examination by a psychiatrist to determine 
the nature and etiology of any acquired 
psychiatric disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination.  
This fact should be so indicated in the VA 
examination report.  The rationale for any 
opinion expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran a 
narrative of his history of relevant 
psychiatric symptoms during and since 
service; and any stressors (stressful events) 
he attributes as a cause of PTSD.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder.  

For any acquired psychiatric disorder 
identified, provide a medical opinion as to 
whether there is a probability of 50 percent 
or greater (is at least as likely as not) 
that:  
(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an in-
service injury or disease; or
(b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

(c) in the case of an alcohol or 
substance abuse psychiatric disorder-is 
secondary to or is caused by a service-
connected disability.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.  

If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
inservice stressor(s) underlying that 
diagnosis; and should provide an opinion 
answering the questions: 
(1) is(are) the claimed stressor(s) 
adequate to support a diagnosis of PTSD, 
and 
(2) are the Veteran's symptoms related 
to the claimed stressor(s)?

Regarding the claimed personal assault basis 
for PTSD, the examiner should review the 
claims file and determine if there is 
evidence of behavior changes following the 
claimed physical assault; and opine as to 
whether that evidence indicates that a 
personal assault occurred.  If so, then the 
examiner should opine as to whether it is at 
least as likely as not that the Veteran has 
PTSD as a result of personal assault.

Advise the Veteran that failure to report for 
his psychiatric evaluation, without good 
cause, would have adverse consequences on his 
claim.

5.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  Upon completion of the development 
ordered above, the AOJ should undertake any 
and all further development action indicated 
by the evidence of record.  

7.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD and a depressive disorder; and 
in light of that determination, readjudicate 
the claim for TDIU.

If any benefit sought is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case on that 
claim.  Allow an appropriate period of time 
for the Veteran and his representative to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


